Citation Nr: 1527426	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held in May 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus disabilities.  He claims that he developed bilateral hearing loss and tinnitus in service due to in-service noise exposure, primarily from light weapons fire while serving as an instructor, as well as from light and heavy weapons fire during training and his service in Vietnam.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

In that regard, the Board notes that the Veteran was afforded a QTC examination in April 2012 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  After reviewing the medical records and performing a physical examination, the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus and opined that it was less than likely that those disorders were the result of the acoustic trauma, injury, disease, or event in the military service.  The examiner based her opinion on the fact that the Veteran had normal hearing at the time of his separation examination and that his tinnitus was at least as likely as not a symptom associated with the hearing loss disability.  The Board observes, however, that the absence of in-service evidence of a hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the Veteran is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  The April 2012 examiner also found him to have a bilateral hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.  However, as noted above, the examiner stated that the bilateral hearing loss disability was less likely as not caused by or the result of his military noise exposure, based on the reasoning that the Veteran's hearing acuity was normal at separation from service.  As discussed above, however, the Court has determined that the absence of a hearing loss disability in service does not preclude entitlement to service connection at a later date.  In light of the foregoing, the Board concludes that another medical opinion is necessary as to the etiology of the Veteran's hearing loss disability.

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  As discussed above, the April 2012 QTC examiner opined that it was as likely as not that the Veterans tinnitus was a symptom associated with his hearing loss.  As such, adjudication of the Veteran's tinnitus claim is deferred pending further development and readjudication of his hearing loss claim, as the tinnitus claim is inextricably intertwined with the hearing loss claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims file to the April 2012 QTC examiner or another suitably qualified medical professional for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss and tinnitus disabilities.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge and that the Veteran's MOS of infantry individual fire crewman lends credence to his representations of such noise exposure.

The examiner should then state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  The opinion provider should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Thereafter, conduct any further development as may be indicated as a result of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted in full as to each issue, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



